DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 27 December 2021, PROSECUTION IS HEREBY REOPENED. The new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466         
                                                                                                                                                                                               
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33, 37, 42, 44, 48, 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2017/0207988).

Regarding claim 31, Li discloses 
A method for handling drop events of traffic flows, the method being performed by a monitor entity (Fig. 4), the method comprising: 
monitoring a traffic flow between an access node and a wireless device for delays (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay) associated with transmission of packets sent between the access node and the wireless device (¶ [0193]: The VoIP service delay includes an uplink delay of the VoIP service and/or a downlink delay of the VoIP service); and 
counting a drop event (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay ... or VoIP call drop information; ¶ [0175]: VoIP call drop information: It includes a VoIP call count, a VoIP call drop count), for reporting to an analyzer entity (¶ [0344]: The TCE may collect quality parameter reports of the VoIP service that are sent by all connected eNBs, and summarize and provide the quality parameter reports to operation and maintenance personnel, so that the operation and maintenance personnel analyze the quality parameter reports of the VoIP service), only when the delays fail to meet a delay requirement, the delay requirement specifying at least one threshold level for delay (¶ [0202]: The obtaining module 100 is configured to compare a downlink delay of each data packet of the VoIP service in the time period with a downlink delay threshold, and collect statistics of downlink delays of the data packets of the VoIP service that are greater than or equal to the downlink delay threshold).
Regarding claim 42 referring to claim 31, Li discloses a monitor entity for handling drop events of traffic flows, the monitor entity comprising: processing circuitry configured to cause the monitor entity to: ... (Fig. 4).
Regarding claim 49 referring to claim 31, Li discloses a wireless device comprising: a communications interface; and a monitor entity for handling drop events of traffic flows, the monitor entity comprising processing circuitry configured to cause the monitor entity to:: ... (Fig. 4).

Regarding claims 33 and 44, Li discloses 
wherein monitoring the traffic flow comprises: monitoring (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay) delay between transmission and acknowledgement of packets sent between the access node and the wireless device (¶ [0193]: The VoIP service delay includes an uplink delay of the VoIP service and/or a downlink delay of the VoIP service); and wherein the drop event is counted (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay ... or VoIP call drop information; ¶ [0175]: VoIP call drop information: It includes a VoIP call count, a VoIP call drop count) in response to the delay being larger than a threshold delay value, wherein the threshold delay value is based on a Quality of Service (QoS) indicator (¶ [0202]: The obtaining module 100 is configured to compare a downlink delay of each data packet of the VoIP service in the time period with a downlink delay threshold, and collect statistics of downlink delays of the data packets of the VoIP service that are greater than or equal to the downlink delay threshold).

Regarding claims 37 and 48, Li discloses 
further comprising: pausing from providing the analyzer entity with reports of any further drop event after having provided the analyzer entity with the report of the drop event either during a time window or until reception of a message from the analyzer entity to resume the provision of reports of drop events (¶ [0281]: In the foregoing embodiment, regardless of whether the wireless access device or the UE obtains a measurement report, the obtaining may be implemented periodically. For example, according to a fixed period, the wireless access device or the UE collects statistics of service features of VoIP data in the period and performs averaging to obtain a measurement result).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 36, 38-41, 43, 47, 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0207988) in view of Wilkin et al. (US 2012/0208562).

Regarding claims 32 and 43, Li discloses 
Wherein the method comprises generating a drop event report comprising ... an indication of which Quality of Service class was used for the traffic flow when the drop event was counted (¶ [0344]: The TCE may collect quality parameter reports of the VoIP service that are sent by all connected eNBs, and summarize and provide the quality parameter reports to operation and maintenance personnel, so that the operation and maintenance personnel analyze the quality parameter reports of the VoIP service; ¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay ... or VoIP call drop information; ¶ [0175]: VoIP call drop information: It includes a VoIP call count, a VoIP call drop count)
Li discloses all the subject matter of the claimed invention with the exception of generating a drop event report comprising an identity of the wireless device. Wilkin from the same or similar fields of endeavor discloses generating a drop event report comprising an identity of the wireless device (¶ [0038]: the data collection feedback information may include an identifier of the consumer UE 102C). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by generating data collection feedback information including an identifier of the consumer UE of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).

Regarding claims 36 and 47, Li discloses all the subject matter of the claimed invention with the exception of further comprising: providing an analyzer entity with a report of the drop event in order for the analyzer entity to initiate a root cause report of the drop event. Wilkin from the same or similar fields of endeavor discloses further comprising: providing an analyzer entity with a report of the drop event in order for the analyzer entity to initiate a root cause report of the drop event (¶ [0150]: the DCS 140 analyzes the collected data received from the data collection elements, and propagates the analysis results toward SS 160. The DCS 140 also may propagate the raw collected data toward SS 160 (and/or any other system) for storage. The SS 160 receives the analysis results (and, optionally, the raw collected data); ¶ [0151]: The network operations staff may perform one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event, and the like, as well as various combinations thereof). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by performing one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).

Regarding claim 38, Li discloses 
a method for handling drop events of traffic flows, the method being performed by an analyzer entity (¶ [0140]: The TCE is configured to collect a quality of service parameter of the VoIP service reported by the eNB), the method comprising: 
obtaining a report (¶ [0344]: The TCE may collect quality parameter reports of the VoIP service that are sent by all connected eNBs, and summarize and provide the quality parameter reports to operation and maintenance personnel, so that the operation and maintenance personnel analyze the quality parameter reports of the VoIP service) of a drop event from a monitor entity (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay ... or VoIP call drop information; ¶ [0175]: VoIP call drop information: It includes a VoIP call count, a VoIP call drop count), wherein the report indicates that a traffic flow between an access node and a wireless device has failed to fulfil a delay requirement that specifies at least one threshold level (¶ [0202]: The obtaining module 100 is configured to compare a downlink delay of each data packet of the VoIP service in the time period with a downlink delay threshold, and collect statistics of downlink delays of the data packets of the VoIP service that are greater than or equal to the downlink delay threshold) for delays (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay) associated with transmission of packets sent between the access node and the wireless device (¶ [0193]: The VoIP service delay includes an uplink delay of the VoIP service and/or a downlink delay of the VoIP service).
Li discloses all the subject matter of the claimed invention with the exception of initiating a root cause report of the drop event in response thereto. Wilkin from the same or similar fields of endeavor discloses initiating a root cause report of the drop event in response thereto (¶ [0150]: the DCS 140 analyzes the collected data received from the data collection elements, and propagates the analysis results toward SS 160. The DCS 140 also may propagate the raw collected data toward SS 160 (and/or any other system) for storage. The SS 160 receives the analysis results (and, optionally, the raw collected data); ¶ [0151]: The network operations staff may perform one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event, and the like, as well as various combinations thereof). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by performing one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).
Regarding claim 50 referring to claim 38, Wilkin discloses an analyzer entity for handling drop events of traffic flows, the analyzer entity comprising: processing circuitry configured to cause the analyzer entity to... (Fig. 8, ¶ [0344]: TCE).
Regarding claim 54 referring to claim 38, Wilkin discloses a network node comprising: an analyzer entity for handling drop events of traffic flows, the analyzer entity comprising processing circuitry configured to cause the analyzer entity to: ... (Fig. 8, ¶ [0344]: TCE).

Regarding claims 39 and 51, Li discloses 
wherein the drop event occurs (¶ [0155]: The obtaining module 100 is configured to obtain a quality of service parameter of a VoIP service. The quality of service parameter of the VoIP service includes at least one of the following: a VoIP service delay ... or VoIP call drop information; ¶ [0175]: VoIP call drop information: It includes a VoIP call count, a VoIP call drop count) on a bearer of the traffic flow (¶ [0184]: when the UE sets up the service, a core network notifies, using a bearer setup request, a base station to set up a bearer for the UE, where the bearer setup request carries a QCI. The base station may determine, according to the quality of service class, that the bearer is set up for the VoIP service).
Li discloses all the subject matter of the claimed invention with the exception of further comprising: sending a message to all resource handlers currently used by connections handling the bearer, the message requesting history information of resource usage of the bearer within a time window from when the drop event was generated. Wilkin from the same or similar fields of endeavor discloses further comprising: sending a message to all resource handlers currently used by connections handling the bearer (¶ [0140]: The DCS 140, upon deciding to initiate collection of additional data (e.g., in response to the event, in response to the event in combination with one or more other reported events, and the like), identifies data collection detail information which may be used by DCS 140 to generate data collection control information that is propagated to other elements for controlling collection of data according to the data collection detail information), the message requesting history information of resource usage of the bearer within a time window (¶ [0143]: the data collection detail information may specify the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like), and the like, as well as various combinations thereof) from when the drop event was generated (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like); ¶ [0137]: for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by specifying data collection detail information including the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like) and generating data collection control information to be propagated to other elements for controlling collection of data according to the data collection detail information of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).

Regarding claims 40 and 52, Li discloses all the subject matter of the claimed invention with the exception of further comprising: obtaining the history information; and analyzing the history information to identify a cause of the drop event by comparing the history information to reference information. Wilkin from the same or similar fields of endeavor discloses further comprising: obtaining the history information (¶ [0140]: The DCS 140, upon deciding to initiate collection of additional data (e.g., in response to the event, in response to the event in combination with one or more other reported events, and the like), identifies data collection detail information which may be used by DCS 140 to generate data collection control information that is propagated to other elements for controlling collection of data according to the data collection detail information), analyzing the history information to identify a cause of the drop event by comparing the history information to reference information (¶ [0143]: the data collection detail information may specify the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like), and the like, as well as various combinations thereof; ¶ [0151]: The network operations staff may perform one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event, and the like, as well as various combinations thereof).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by specifying data collection detail information including the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like), generating data collection control information to be propagated to other elements for controlling collection of data according to the data collection detail information, and performing one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).

Regarding claims 41 and 53, Li discloses all the subject matter of the claimed invention with the exception of wherein the cause is associated with a network entity, and wherein the method further comprises: issuing a drop cause event in the network entity. Wilkin from the same or similar fields of endeavor discloses wherein the cause is associated with a network entity, and wherein the method further comprises: issuing a drop cause event in the network entity (¶ [0132]: The DCS 140 may perform analysis of critical events, network performance, geographic area, logical area (e.g., as per network architecture/network location), device(s) that are or may be causing network performance degradation, and the like, as well as various combinations thereof. The DCS 140 may provide information to SS 160 for storage and for use in performing additional analysis and associated management functions. The DCS 140 may pause the network traffic for the consumer UE 102C (e.g., for a period of time, such that the effect on the network may be determined and analyzed). The SS 160 may be configured to correlate data with one or more other analysis systems via one or more standard interfaces. The SS 160 may be configured to notify network operations technicians regarding detected events. The SS 160 may be configured to provide information (e.g., identification of events, location information associated with issues or potential issues, and the like) to network operations technicians for use by the network operations technicians in providing various management functions (e.g., performing root cause analysis, performing correction analysis, and the like)).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by pausing the network traffic for the consumer UE for a period of time, such that the effect on the network may be determined and analyzed of Wilkin. The motivation would have been to provide improved data collection capabilities, enabling automated activation and deactivation of data collection, on various scales, based on various types of input information (Wilkin ¶ [0021]).

Claims 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0207988) in view of Abedi (US 2007/0110000).

Regarding claims 34 and 45, Li discloses all the subject matter of the claimed invention with the exception of wherein the delay is either: uplink delay and measured as time from when a scheduling request is sent by the wireless device to time when data corresponding to the scheduling request is acknowledged by the access node; or downlink delay and measured as time from when packets are sent by the access node to time when reception of the packets is acknowledged by the wireless device. Abedi from the same or similar fields of endeavor discloses wherein the delay is either: uplink delay and measured as time from when a scheduling request is sent by the wireless device to time when data corresponding to the scheduling request is acknowledged by the access node; or downlink delay and measured as time from when packets are sent by the access node to time when reception of the packets is acknowledged by the wireless device (¶ [0141]: It is assumed that a source UE in the uplink can experience silent periods; ¶ [0142]: A packet is dropped, if it can not be delivered within six retransmissions ... Therefore the exact value of delivery delay is monitored for each transmitted data unit. For video sessions the delay tolerance threshold is assumed to be 100 ms and for WWW sessions this is assumed to be 1.5 Sec). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by dropping packet if it can not be delivered within six retransmissions as considering delivery delay comparing with the delay tolerance of Abedi. The motivation would have been to improve on the known uplink scheduling techniques (Abedi ¶ [0010]).

Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0207988) in view of Satoda et al. (US 2016/0164759).

Regarding claims 35 and 46, Li discloses all the subject matter of the claimed invention with the exception of further comprising: filtering the traffic flow such that the monitor entity refrains from generating the drop event for delays associated with a quantity of packets being smaller than a threshold size. Satoda from the same or similar fields of endeavor discloses further comprising: filtering the traffic flow such that the monitor entity refrains from generating the drop event for delays associated with a quantity of packets being smaller than a threshold size (¶ [0134]: deterioration in sound quality is made unnoticeable by the PLC, controlling packet losses not to occur as much as possible makes it possible to reproduce a voice with high sound quality. Thus, determination methods of an allowable delay time include a method in which, in the case of the small number of packet losses, the allowable delay time in the data composition means 202 is set short, and as the number of packet losses increases, the allowable delay time is lengthened). In other words, allowable delay time is determined as being short in the case of the small number of packets loses when deterioration in sound quality is made unnoticeable. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., obtaining a quality of service parameter of a VoIP service including a VoIP service delay and VoIP call drop information including a VoIP call count and a VoIP call drop count of Li by determining short allowable delay time in the case of the small number of packets losses when deterioration in sound quality is made unnoticeable of Satoda. Consequently, the quality of service parameter of a VoIP service will not be generated if quality of service degradation is not experienced due to allowable delay time in the case of the small number of packets losses. The motivation would have been to enable reproduce a voice with high sound quality as allowing short allowable delay time in the case of the small number of packet losses (Satoda ¶ [0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ Jae Y Lee /

Primary Examiner, Art Unit 2466